DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 20050172410) in view of Pang (US Patent 5727266).
Regarding claim 1, Huang teaches a reusable and replaceable (Paragraph 20) pillow case-cover assembly or cushion case-cover assembly consisting of: one pillow cover or cushion cover (Figure 3; 34), which utilizes half of a complementary resealable fastening system (Figure 3; 332) directly attached to the pillow cover or the cushion cover thus creating a reusable and replaceable cushion cover assembly, and one correspondingly shaped pillow case or cushion case (Figure 3; 33) which has the other half of the complementary resealable fastening system directly attached to the pillow case or the cushion case thus creating a reusable and replaceable pillow case assembly or a reusable and replaceable cushion case assembly that accommodates a pillow or cushion through an opening- closing access (Figure 3; 331) in the respective reusable and replaceable pillow case assembly or reusable and replaceable cushion case assembly, which when fastened together creates the reusable and replaceable pillow case-cover assembly or a wherein the bottom surface of the reusable and replaceable pillow cover assembly or the reusable and replaceable cushion cover assembly (Figure 3; 34) contacts the top surface of the corresponding reusable and replaceable pillow case assembly or the reusable and replaceable cushion case assembly (Figure 3; 33,34 contacts the case around the edges of the opening at 331). Huang does not teach wherein the bottom surface of the reusable and replaceable pillow cover assembly or the reusable and replaceable cushion cover assembly  directly contacts the entire top surface of the corresponding reusable and replaceable pillow case assembly or the reusable and replaceable cushion case assembly and the fact that when the reusable and replaceable pillow cover assembly or reusable and replaceable cushion cover is removed from the reusable and replaceable pillow case assembly or reusable and replaceable cushion case assembly, the pillow or the cushion remains entirely encased in that reusable and replaceable pillow case assembly, or that reusable and replaceable cushion case assembly but is accessible through the opening-closing access in the bottom of that respective reusable and replaceable pillow case assembly or reusable and replaceable cushion case assembly. Pang teaches wherein the bottom surface of the reusable and replaceable pillow cover assembly or the reusable and replaceable cushion cover assembly  directly contacts the entire top surface of the corresponding reusable and replaceable pillow case assembly or the reusable and replaceable cushion case assembly (Figure 1; removable cover 4 contacts the entire top surface at 2 of the case) and the fact that when the reusable and replaceable pillow cover assembly or reusable and replaceable cushion cover is removed from the reusable and replaceable pillow case assembly or reusable and replaceable cushion case assembly, the pillow or the cushion remains entirely encased in that reusable and replaceable pillow case assembly, or that reusable and replaceable cushion case assembly but is accessible through the opening-closing access in the bottom of that respective reusable and replaceable pillow case assembly or reusable and replaceable cushion case assembly (Figure 1; when 4 is removed the pillow 3 is completely encased in the case at 2, except for the opening-closing access 9 in the bottom). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Huang to attach and extend as in Pang in order to allow the entire top surface of the cover to be changed, for either visual or sanitation reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021